Exhibit 10.2

 

AMENDMENT NO. 5

 

This AMENDMENT NO. 5 (the “Amendment”) dated as of October 30, 2012 (the
“Effective Date”) is among Bonanza Creek Energy, Inc., a Delaware corporation
(“Borrower”), the Guarantors (as defined in the Credit Agreement referred to
below), the Lenders (as defined below), and KeyBank National Association, as
Administrative Agent and as Issuing Lender (as such terms are defined below).

 

RECITALS

 

A.                                    The Borrower is party to that certain
Credit Agreement dated as of March 29, 2011 (as amended by Amendment No. 1 dated
as of April 29, 2011, Amendment No. 2 & Agreement dated as of September 15,
2011, the Resignation, Consent and Appointment Agreement and Amendment Agreement
dated as of April 6, 2012, Amendment No. 3 & Agreement dated as of May 8, 2012,
Amendment No. 4 dated as of July 31, 2012 and as may be further amended,
restated or otherwise modified from time to time, the “Credit Agreement”) among
the Borrower, the lenders party thereto from time to time (the “Lenders”), and
KeyBank National Association (as successor in interest to BNP Paribas), as
administrative agent (in such capacity, the “Administrative Agent”) and as
issuing lender (in such capacity, the “Issuing Lender”).  Each capitalized term
defined in the Credit Agreement and used herein without definition shall have
the meaning assigned to such term in the Credit Agreement, unless expressly
provided to the contrary.

 

B.                                    The Lenders wish to, subject to the terms
and conditions of this Amendment, amend the Credit Agreement as provided herein.

 

THEREFORE, the Borrower, the Guarantors, the Administrative Agent, the Issuing
Lender, and the Lenders hereby agree as follows:

 

Section 1.                                          Defined Terms.  As used in
this Amendment, each of the terms defined in the opening paragraph and the
Recitals above shall have the meanings assigned to such terms therein.

 

Section 2.                                          Other Definitional
Provisions.  Article, Section, Schedule, and Exhibit references are to Articles
and Sections of and Schedules and Exhibits to this Amendment, unless otherwise
specified.  All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified.  The words “hereof”, “herein”, and “hereunder” and
words of similar import when used in this Amendment shall refer to this
Amendment as a whole and not to any particular provision of this Amendment.  The
term “including” means “including, without limitation,”.  Paragraph headings
have been inserted in this Amendment as a matter of convenience for reference
only and it is agreed that such paragraph headings are not a part of this
Amendment and shall not be used in the interpretation of any provision of this
Amendment.

 

--------------------------------------------------------------------------------


 

Section 3.                                          Amendments to Credit
Agreement.

 

(a)                                 Section 1.01 of the Credit Agreement is
hereby amended by adding the following new defined terms in their alphabetically
appropriate place:

 

“Intercreditor Agreement” means an Intercreditor Agreement on terms acceptable
to the Majority Lenders between the Administrative Agent, in its capacity as
agent for the Lenders, and the Second Lien Agent, as administrative agent for
the Second Lien Lenders, and acknowledged and agreed to by the Borrower.

 

“Minimum Interest Coverage Ratio” means, as of such date of determination, the
ratio of (a) the consolidated EBITDAX of the Borrower for the four fiscal
quarter period then ended, to (b) cash interest expense of the Borrower and its
consolidated Subsidiaries for the four (4) fiscal consecutive fiscal quarters
then ended.

 

“Second Lien Agent” means any Second Lien Lender serving in the capacity as the
administrative agent under the Second Lien Credit Agreement, or their respective
successors or assigns, to the extent permitted under the Second Lien Credit
Agreement and the Intercreditor Agreement.

 

“Second Lien Credit Agreement” means a Credit Agreement among the Borrower, the
Second Lien Lenders, and the Second Lien Agent, as amended, restated,
refinanced, supplemented or otherwise modified but only to the extent permitted
under the terms of the Intercreditor Agreement; which Credit Agreement (a) shall
(i) have a scheduled maturity date that is no earlier than March 15, 2017,
(ii) have covenants and events of default that are no more restrictive in any
material respect than those set forth in this Agreement and the other Loan
Documents, (iii) have a bullet repayment of principal and not provide for
scheduled amortization or mandatory prepayments of principal that are not Events
of Default under this Agreement, (iv) be subject to the Intercreditor Agreement,
and (v) otherwise be on terms and conditions reasonably acceptable to the
Administrative Agent, and (b) the proceeds of which shall be used only (i) to
finance the acquisition and development of Oil and Gas Properties, (ii) to
finance capital expenditures, (iii) to repay Debt, and (iv) for other general
corporate purposes.

 

“Second Lien Debt” means all Debt of the Borrower and any of its Subsidiaries in
respect of the Second Lien Credit Agreement and the other Second Lien Loan
Documents, which shall be subject to the terms of the Intercreditor Agreement.

 

“Second Lien Lenders” means the lenders party to the Second Lien Credit
Agreement from time to time.

 

“Second Lien Loan Documents” means the Second Lien Credit Agreement, the
promissory notes and security documents executed and delivered pursuant to the
Second Lien Credit Agreement, the Intercreditor Agreement and each other
agreement, instrument, certificate or document executed by the Borrower, any

 

2

--------------------------------------------------------------------------------


 

other Obligor, or any Obligor’s Subsidiary or any of their respective officers
at any time in connection with the Second Lien Credit Agreement.

 

(b)                                 The definition of “Loan Documents” in
Section 1.01 of the Credit Agreement is hereby restated in its entirety as
follows:

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Security Instruments, the Intercreditor Agreement
and each other agreement, instrument, certificate or document (other than the
Second Lien Loan Documents) executed by the Borrower, any other Obligor, or any
Obligor’s Subsidiary or any of their respective officers at any time in
connection with this Agreement.

 

(c)                                  Section 2.02(e) is hereby amended by
replacing the reference to “Section 6.02(g)” with a reference to “Sections
6.02(g) and 6.02(i)”.

 

(d)                                 Section 5.06 of the Credit Agreement is
hereby amended by deleting the “and” at the end of clause (p), moving clause
(q) thereof to clause (r) and inserting the new clause (q) to provide as
follows:

 

(q)                                 Notices Delivered Under the Second Lien
Credit Agreement.  Concurrently with the delivery of any notice or other
information to the Second Lien Agent or the Second Lien Lenders, a copy of such
notice or other information to the Administrative Agent or the Lenders, as
appropriate; and

 

(e)                                  Section 6.01 of the Credit Agreement is
hereby amended by deleting the “and” at the end of clause (p), moving clause
(q) thereof to clause (r) and inserting the new clause (q) to provide as
follows:

 

(q)                                 Liens securing Second Lien Debt to the
extent permitted under the Intercreditor Agreement; provided that, subject to
the terms of the Intercreditor Agreement, (i) the collateral with respect to
which a Lien is granted as security for the Second Lien Debt shall be limited to
the Collateral hereunder and (ii) the Liens securing the Obligations hereunder
shall be senior to the Liens securing the Second Lien Debt; and

 

(f)                                   Section 6.02 of the Credit Agreement is
hereby amended by deleting clauses (g) and (h) and replacing them with the
following new clauses (g) and (h):

 

(g)                                 Bond Debt; provided that, (i) the aggregate
outstanding principal amount of all such Bond Debt and Bond Refinancing Debt may
not exceed $250,000,000 at any time, (ii) the Borrowing Base then in effect on
funding of any such Bond Debt shall automatically reduce by an amount equal to
25% of the aggregate principal amount (without giving effect to any original
issue discount) of such issuance (which reduction shall be effective on the next
succeeding Business Day after such funding and such reduced Borrowing

 

3

--------------------------------------------------------------------------------


 

Base shall remain in effect until the date the Borrowing Base is otherwise
redetermined pursuant to Section 2.02), and (iii) either (A) no Second Lien Debt
shall be outstanding or (B) the proceeds of the Bond Debt shall be used to repay
the Second Lien Debt in full;

 

(h)         Bond Refinancing Debt; provided that, (i) the aggregate outstanding
principal amount of all Bond Debt and Bond Refinancing Debt may not exceed
$250,000,000 at any time and (ii) no Second Lien Debt shall be outstanding; and

 

(g)                                  Section 6.02 of the Credit Agreement is
hereby amended by moving clause (i) thereof to clause (j) and inserting the new
clause (i) to provide as follows:

 

(i)                                    Second Lien Debt; provided that, (i) the
aggregate principal amount of all such Second Lien Debt may not exceed
$150,000,000 at any time, (ii) the Borrowing Base then in effect on the funding
of any such Second Lien Debt shall automatically reduce by an amount equal to
25% of the aggregate principal amount of such advance under the Second Lien
Credit Agreement (which reduction shall be effective on the next succeeding
Business Day after such funding and such reduced Borrowing Base shall remain in
effect until the date the Borrowing Base is otherwise redetermined pursuant to
Section 2.02), and (iii) no Bond Debt or Bond Refinancing Debt shall be
outstanding; and

 

(h)                                 The Credit Agreement is hereby amended by
adding the following new Section 6.20:

 

Section 6.20                            Minimum Interest Coverage Ratio.  From
and after the effective date of the Second Lien Credit Agreement, Borrower shall
not permit the Minimum Interest Coverage Ratio as of each fiscal quarter end of
the Borrower to be less than 3.00 to 1.00.

 

(i)                                     The Credit Agreement is hereby amended
by adding the following new Section 6.21:

 

Section 6.21                            Second Lien Debt.  Except as otherwise
permitted by the terms of the Intercreditor Agreement, none of the Borrower nor
any Subsidiary of a Borrower shall (a) make any optional, mandatory or scheduled
payments on account of principal (whether by redemption, purchase, retirement,
defeasance, set off or otherwise), interest, premiums and fees in respect of the
Second Lien Debt, or (b) amend, supplement, refinance or otherwise modify the
terms of the Second Lien Debt, the Second Lien Credit Agreement or any other
Second Lien Loan Document.

 

(j)                                    Section 7.01 of the Credit Agreement is
hereby amended by deleting the “or” at the end of clause (k), replacing the “.”
at the end of clause (l) with “; or” and adding the following two new clauses
(m) and (n):

 

(m)            An “Event of Default” under the Second Lien Credit Agreement
shall have occurred; or

 

4

--------------------------------------------------------------------------------


 

(n)              From and after the effective date of the Second Lien Credit
Agreement, the Intercreditor Agreement shall cease to be effective (other than
pursuant to the terms provided therein) or otherwise shall cease to be a legal,
valid and binding agreement enforceable against the holders of any Debt under
the Second Lien Credit Agreement in any material respect.

 

(k)                                 Section 7.06(c) of the Credit Agreement is
hereby amended is hereby by adding the following new proviso to the end thereof:

 

(c)   ; provided that, from and after the effective date of the Second Lien
Credit Agreement, the remainder shall instead be paid to the Second Lien Agent
to the extent required under the Intercreditor Agreement.

 

(l)                                     The Credit Agreement is hereby amended
by adding the following new Section 9.09:

 

Section 9.09                            Intercreditor Agreement. The
Administrative Agent is hereby authorized on behalf of the Secured Parties to
enter into the Intercreditor Agreement. Each Secured Party, by receiving the
benefits thereunder and of the Collateral under the Security Instruments,
acknowledges and agrees to the terms of the Intercreditor Agreement and agrees
that the terms thereof shall be binding on such Secured Party and its respective
successors and assigns, as if each were a party thereto.

 

Section 4.                                          Borrowing Base.  Subject to
the terms of this Amendment, the Lenders and the Borrower hereby agree that upon
the Effective Date, the Borrowing Base shall be increased to $325,000,000, and
the amount of such Borrowing Base shall remain in effect until the Borrowing
Base is redetermined pursuant to Section 2.02 of the Credit Agreement.

 

Section 5.                                          Representations and
Warranties.  The Borrower and each Guarantor represents and warrants that:
(a) the representations and warranties contained in the Credit Agreement and the
representations and warranties contained in the other Loan Documents are true
and correct in all material respects on and as of the Effective Date as if made
on and as of such date, except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date; (b) no Default has occurred and is continuing; (c) the
execution, delivery and performance of this Amendment are within the corporate
power and authority of such Person and have been duly authorized by appropriate
corporate action and proceedings; (d) this Amendment constitutes the legal,
valid, and binding obligation of such Person enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Amendment; (f) the
Liens under the Security Instruments are valid and subsisting and secure
Borrower’s obligations under the Loan Documents; and (g) as to each Guarantor,
it has no defenses to the enforcement of its Guaranty.

 

5

--------------------------------------------------------------------------------


 

Section 6.                                          Conditions to Effectiveness.

 

(a)                                 This Amendment shall become effective on the
Effective Date and enforceable against the parties hereto upon the occurrence of
the following conditions precedent:

 

(i)                                     The Administrative Agent shall have
received multiple original counterparts, as requested by the Administrative
Agent, of this Amendment duly and validly executed and delivered by duly
authorized officers of the Borrower, the Guarantors, the Issuing Lender and the
Lenders.

 

(ii)                                  No Default shall have occurred and be
continuing as of the Effective Date.

 

(iii)                               The representations and warranties in this
Amendment shall be true and correct in all material respects.

 

(iv)                              The Borrower shall have paid all costs and
expenses which have been invoiced and are payable pursuant to Section 10.04 of
the Credit Agreement.

 

Section 7.                                          Acknowledgments and
Agreements.

 

(a)                                 The Borrower acknowledges that on the date
hereof all Obligations are payable without defense, offset, counterclaim or
recoupment.

 

(b)                                 The Administrative Agent, the Issuing Lender
and the Lenders hereby expressly reserve all of their rights, remedies, and
claims under the Loan Documents.  Nothing in this Amendment shall constitute a
waiver or relinquishment of (i) any Default or Event of Default under any of the
Loan Documents, (ii) any of the agreements, terms or conditions contained in any
of the Loan Documents, (iii) any rights or remedies of the Administrative Agent,
the Issuing Lender or any Lender with respect to the Loan Documents, or (iv) the
rights of the Administrative Agent, the Issuing Lender or any Lender to collect
the full amounts owing to them under the Loan Documents.

 

(c)                                  Each of the Borrower, the Administrative
Agent, the Issuing Lender and the Lenders does hereby adopt, ratify, and confirm
the Credit Agreement, as amended hereby, and acknowledges and agrees that the
Credit Agreement, as amended hereby, is and remains in full force and effect,
and the Borrower acknowledges and agrees that its liabilities and obligations
under the Credit Agreement, as amended hereby, are not impaired in any respect
by this Amendment.

 

(d)                                 From and after the Effective Date, all
references to the Credit Agreement and the Loan Documents shall mean such Credit
Agreement and such Loan Documents as amended by this Amendment.

 

(e)                                  This Amendment is a Loan Document for the
purposes of the provisions of the other Loan Documents.  Without limiting the
foregoing, any breach of representations, warranties, and covenants under this
Amendment shall be a Default or Event of Default, as applicable, under the
Credit Agreement.

 

6

--------------------------------------------------------------------------------


 

Section 8.                                          Reaffirmation of Guaranty. 
Each Guarantor hereby ratifies, confirms, acknowledges and agrees that its
obligations under its Guaranty are in full force and effect and that such
Guarantor continues to unconditionally and irrevocably guarantee the full and
punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, of all of the Obligations, as such Obligations may
have been amended by this Amendment, and its execution and delivery of this
Amendment does not indicate or establish an approval or consent requirement by
the Guarantor in connection with the execution and delivery of amendments,
consents or waivers to the Credit Agreement or any of the other Loan Documents.

 

Section 9.                                          Counterparts.  This
Amendment may be signed in any number of counterparts, each of which shall be an
original and all of which, taken together, constitute a single instrument.  This
Amendment may be executed by facsimile signature or signature delivered by other
electronic means and all such signatures shall be effective as originals.

 

Section 10.                                   Successors and Assigns.  This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted pursuant to the Credit
Agreement.

 

Section 11.                                   Invalidity.  In the event that any
one or more of the provisions contained in this Amendment shall for any reason
be held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Amendment.

 

Section 12.                                   Governing Law.  This Amendment
shall be deemed to be a contract made under and shall be governed by and
construed in accordance with the laws of the State of Texas.

 

Section 13.                                   RELEASE.  THE BORROWER
ACKNOWLEDGES THAT ON THE DATE HEREOF ALL OBLIGATIONS ARE PAYABLE WITHOUT
DEFENSE, OFFSET, COUNTERCLAIM OR RECOUPMENT.  IN ADDITION, EACH OF THE BORROWER,
THE GUARANTORS AND EACH OF THEIR RESPECTIVE SUBSIDIARIES (FOR THEMSELVES AND
THEIR RESPECTIVE SUCCESSORS, AGENTS, ASSIGNS, TRANSFEREES, OFFICERS, DIRECTORS,
EMPLOYEES, SHAREHOLDERS, ATTORNEYS AND AGENTS) HEREBY RELEASES ANY AND ALL
CLAIMS, CAUSES OF ACTION OR OTHER DISPUTES IT MAY HAVE AGAINST THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER, ANY OF THE LENDERS, LEGAL COUNSEL TO
THE ADMINISTRATIVE AGENT, THE ISSUING LENDER OR ANY OF THE LENDERS, CONSULTANTS
HIRED BY ANY OF THE FOREGOING, OR ANY OF THEIR RESPECTIVE AFFILIATES,
SUBSIDIARIES, SHAREHOLDERS, AGENTS, DIRECTORS, OFFICERS, EMPLOYEES,
REPRESENTATIVES, SUCCESSORS OR ASSIGNS OF ANY KIND OR NATURE ARISING OUT OF,
RELATED TO, OR IN ANY WAY CONNECTED WITH, THE CREDIT AGREEMENT OR THE LOAN
DOCUMENTS, IN EACH CASE WHICH MAY HAVE ARISEN ON OR BEFORE THE DATE OF THIS
AMENDMENT.  EACH OF THE BORROWER, THE GUARANTORS AND THEIR RESPECTIVE
SUBSIDIARIES HEREBY ACKNOWLEDGES THAT IT HAS READ THIS AMENDMENT AND HAS
CONFERRED WITH ITS COUNSEL AND ADVISORS REGARDING ITS CONTENT, INCLUDING THIS
SECTION 13, AND IS FREELY AND VOLUNTARILY ENTERING INTO THIS AMENDMENT, AND
HEREBY AGREES TO WAIVE ANY CLAIM THAT THE TERMS

 

7

--------------------------------------------------------------------------------


 

OF THIS AMENDMENT (INCLUDING, WITHOUT LIMITATION, THE RELEASES CONTAINED HEREIN)
ARE INVALID OR OTHERWISE UNENFORCEABLE.

 

Section 14.                                   Entire Agreement.  THIS AMENDMENT,
THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT, THE NOTES, AND THE OTHER LOAN
DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN
OR ORAL, WITH RESPECT THERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[signature pages follow]

 

8

--------------------------------------------------------------------------------


 

EXECUTED effective as of the date first above written.

 

 

BORROWER:

BONANZA CREEK ENERGY, INC.

 

 

 

 

 

 

By:

   /s/ Michael R. Starzer

 

 

Michael R. Starzer

 

 

President & Chief Executive Officer

 

 

 

 

 

 

GUARANTORS:

 

 

 

BONANZA CREEK ENERGY OPERATING COMPANY,
LLC

 

By:

Bonanza Creek Energy, Inc., its Manager

 

 

 

 

 

 

 

By:

   /s/ Michael R. Starzer

 

 

Michael R. Starzer

 

 

President & Chief Executive Officer

 

 

 

 

 

 

 

BONANZA CREEK ENERGY RESOURCES,

 

LLC

 

 

 

 

 

 

 

By:

   /s/ Michael R. Starzer

 

 

Michael R. Starzer

 

 

President & Chief Executive Officer

 

 

 

 

 

 

 

BONANZA CREEK ENERGY MIDSTREAM,

 

LLC

 

 

 

 

 

 

 

By:

   /s/ Michael R. Starzer

 

 

Michael R. Starzer

 

 

President & Chief Executive Officer

 

Signature Page to Amendment No. 5

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

 

BONANZA CREEK ENERGY UPSTREAM

 

LLC

 

 

 

 

By:

   /s/ Michael R. Starzer

 

 

Michael R. Starzer

 

 

President & Chief Executive Officer

 

 

 

 

 

 

 

HOLMES EASTERN COMPANY, LLC

 

 

 

 

 

 

 

By:

   /s/ Michael R. Starzer

 

 

Michael R. Starzer

 

 

President & Chief Executive Officer

 

Signature Page to Amendment No. 5

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT/

 

 

ISSUING LENDER/LENDER:

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender, and a
Lender

 

 

 

 

 

 

 

By:

/s/ Chulley Bogle

 

Name:

Chulley Bogle

 

Title:

Vice President

 

Signature Page to Amendment No. 5

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

COMPASS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ James Neblett

 

Name:

James Neblett

 

Title:

Vice President

 

Signature Page to Amendment No. 5

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

SOCIÉTÉ GÉNÉRALE, as a Lender

 

 

 

 

 

 

 

By:

/s/ Elena Robciuc

 

Name:

Elena Robciuc

 

Title:

Director

 

Signature Page to Amendment No. 5

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

BMO HARRIS FINANCING, INC., as a Lender

 

 

 

 

 

 

 

By:

/s/ Gumaro Tijerina

 

Name:

Gumaro Tijerina

 

Title:

Director

 

Signature Page to Amendment No. 5

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

WELLS FARGO BANK. N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Jonathan Herrick

 

Name:

Jonathan Herrick

 

Title:

Assistant Vice President

 

Signature Page to Amendment No. 5

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ David Morris

 

Name:

David Morris

 

Title:

Authorized Officer

 

Signature Page to Amendment No. 5

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Lumpkin, Jr.

 

Name:

Mark Lumpkin, Jr.

 

Title:

Authorized Signatory

 

Signature Page to Amendment No. 5

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

CADENCE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Eric Broussard

 

Name:

Eric Broussard

 

Title:

Senior Vice President

 

Signature Page to Amendment No. 5

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

IBERIABANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Cameron D. Jones

 

Name:

Cameron D. Jones

 

Title:

Vice President

 

Signature Page to Amendment No. 5

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Terry Donovan

 

Name:

Terry Donovan

 

Title:

Managing Director

 

Signature Page to Amendment No. 5

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------